UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 2/28(9) Date of reporting period: 02/28/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Research Growth Fund, Inc. ANNUAL REPORT February 28, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 31 Officers of the Fund 33 FOR MORE INFORMATION Back Cover Dreyfus Research Growth Fund, Inc. The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this annual report for Dreyfus Research Growth Fund, Inc., covering the 12-month period from March 1, 2016 through February 28, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly over the past year while bonds produced mixed returns in response to various economic and political developments. After declining sharply in the months prior to the start of the reporting period, equities began a sustained rebound when U.S. monetary policymakers delayed additional rate hikes, other central banks eased their monetary policies, and commodity prices recovered from previously depressed levels. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. Stock prices moderated in advance of U.S. elections, but markets rallied to a series of new highs over the remainder of the reporting period in anticipation of new U.S. fiscal, regulatory, and tax policies. In the bond market, yields of high-quality government bonds moved lower over the first half of the reporting period due to robust investor demand for current income, but yields subsequently surged higher amid expectations of rising interest rates. In contrast, lower rated corporate-backed bonds generally fared well in anticipation of a more business-friendly political climate. U.S. political developments and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation March 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from March 1, 2016 through February 28, 2017, as provided by Elizabeth Slover, Barry Mills, and David Sealy, Portfolio Managers Market and Fund Performance Overview For the 12-month period ended February 28, 2017, Dreyfus Research Growth Fund’s Class A shares produced a total return of 18.91%, Class C shares returned 18.04%, Class I shares returned 19.25%, Class Y shares returned 19.34%, and Class Z shares returned 19.17%. 1 In comparison, the fund’s benchmark, the Russell 1000 ® Growth Index (the “Index”), produced a total return of 22.15% over the same period. 2 Equities surged higher amid continued U.S. economic expansion and favorable post-election investor sentiment. While the fund participated substantially in the market’s advance, it lagged the Index primarily due to a few disappointments in the information technology sector. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal. The fund invests in stocks selected by a team of core research analysts, with each analyst responsible for fund investments in his or her area of expertise. These analysts utilize a fundamental, bottom-up research process to identify investments for the fund. The fund invests in those companies in which the analysts have the highest degree of conviction or have identified a strong near-term catalyst for earnings growth or share price appreciation. The analysts, under the direction of the director of the core research team, determine the fund’s allocations among market sectors. The fund’s portfolio is structured so that its sector weightings generally are similar to those of the Index. The fund typically sells a security when the research analyst responsible for the investment believes there has been a negative change in fundamental factors surrounding the company, the company has become fully valued, or a more attractive opportunity has been identified. Economics and Politics Drove Markets Higher Encouraging economic data and strong corporate financial results supported the rise in U.S. equities early in the reporting period. Concerns regarding the United Kingdom’s vote to leave the European Union in late June 2016 prompted a short-lived pullback in stock prices, as did uncertainty in the weeks leading up to the U.S. presidential election in November. However, in both cases, markets quickly recovered lost ground, reaching new record highs on the strength of improving employment data and mounting confidence in economic growth. The decision by the Federal Reserve Board to hike short-term interest rates in December 2016, with additional hikes expected in 2017, led to rising bond yields. This development, combined with expectations of more favorable regulatory and corporate tax policies under a new presidential administration, drove financial stocks sharply higher over the final few months of the reporting period. Information technology stocks also outperformed market averages, albeit to a lesser degree, as did the industrials and materials sectors. Among the market’s weaker segments were the telecommunication services, real estate, consumer staples and utilities sectors. 3 DISCUSSION OF FUND PERFORMANCE (continued) Sharing in the Market’s Gains The fund slightly lagged the market’s robust gains over the reporting period, with particularly strong returns from the consumer discretionary and financials sectors. Top consumer discretionary performers included cosmetics and personal care products retailer ULTA Beauty and online travel services provider Priceline Group, both of which announced strong financial results. Two media-related holdings also performed notably well: Charter Communications, which expanded its footprint by acquiring Time Warner Cable; and CBS, which rose amid increasing prime time viewership and merger rumors. Several financial holdings, such as Goldman Sachs Group, BlackRock , Federated Investors , and Synchrony Financial, capitalized on the improving business environment. Leading gainers in other sectors included railroad Union Pacific, diversified manufacturer Honeywell International, and aerospace-and-defense contractor Raytheon. The fund also benefited from its lack of exposure to the lagging real estate sector. On a more negative note, the fund’s information technology holdings failed to rise as sharply as the Index’s technology components. Consumer electronics maker Apple detracted from relative performance, as did less-than-stellar results from IT consultant Cognizant Technology Solutions , payments processor Visa , payroll solutions provider Paychex , and software giant Microsoft. A few individual holdings in other sectors also disappointed, including personal care products maker Estée Lauder and biotechnology developers Vertex Pharmaceuticals and Neurocrine Biosciences. Positioned for Continued Growth We believe that improving economic fundamentals, together with rising interest rates and the new presidential administration’s emphasis on pro-growth, pro-business policies, are likely to result in continued corporate earnings and revenue growth, particularly for financial institutions and companies in certain economically sensitive industries. As of the end of the reporting period, we have increased the fund’s exposure to financial and industrial stocks, while maintaining mildly overweighted exposure to energy and health care stocks. In contrast, we have trimmed the fund’s consumer discretionary holdings due to valuation concerns, and the fund holds underweighted exposure to high-yielding real estate stocks and traditionally defensive consumer staples companies. March 15, 2017 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. It does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through July 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — The Russell 1000 ® Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher growth earning potential as defined by Russell's leading style methodology. The Russell 1000 ® Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Research Growth Fund, Inc. Class A shares, Class C shares, Class I shares, Class Y shares and Class Z shares and the Russell 1000 ® Growth Index (the “Index”). † Source: Lipper Inc. †† The total return figures presented for Class A, Class C and Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 9/30/08 (the inception date for Class A, Class C and Class I shares), adjusted to reflect the applicable sales load for Class A shares. The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, Class Y and Class Z shares of Dreyfus Research Growth Fund, Inc. on 2/28/07 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher growth earning potential as defined by Russell’s leading style methodology. The Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The Index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 2/28/17 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 9/30/08 12.04% 10.96% 7.90% †† without sales charge 9/30/08 18.91% 12.27% 8.54% †† Class C shares with applicable redemption charge † 9/30/08 17.04% 11.42% 7.78% †† without redemption 9/30/08 18.04% 11.42% 7.78% †† Class I shares 9/30/08 19.25% 12.57% 8.76% †† Class Y shares 7/1/13 19.34% 12.38% †† 8.71% †† Class Z shares 2/4/72 19.17% 12.50% 8.77% Russell 1000 ® Growth Index 22.15% 13.79% 9.07% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A, Class C and Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 9/30/08 (the inception date for Class A, Class C and Class I shares), adjusted to reflect the applicable sales load for Class A shares. The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Research Growth Fund, Inc. from September 1, 2016 to February 28, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2017 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2017 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.13% for Class A, 1.89% for Class C, .87% for Class I, .80% for Class Y and .94% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS February 28, 2017 Common Stocks - 97.5% Shares Value ($) Automobiles & Components - .6% Delphi Automotive 126,641 Banks - .8% JPMorgan Chase & Co. 147,886 Capital Goods - 7.8% Eaton 240,774 17,330,913 Fortive 321,835 18,553,788 Honeywell International 307,202 38,246,649 Quanta Services 364,317 a 13,596,310 Raytheon 134,554 20,741,499 United Technologies 222,301 25,019,978 Consumer Durables & Apparel - 1.3% Newell Brands 456,006 Consumer Services - 1.4% Starbucks 427,502 Diversified Financials - 5.7% Ameriprise Financial 147,684 19,420,446 CME Group 263,212 31,969,730 Goldman Sachs Group 76,551 18,989,241 Synchrony Financial 756,768 27,425,272 Energy - 2.4% Pioneer Natural Resources 79,239 14,736,077 Schlumberger 124,981 10,043,473 Superior Energy Services 989,834 a 16,332,261 Food & Staples Retailing - 3.3% Costco Wholesale 231,756 41,062,528 Walgreens Boots Alliance 179,653 15,518,426 Food, Beverage & Tobacco - 4.9% Conagra Brands 414,332 17,074,622 Kellogg 261,096 19,339,381 Kraft Heinz 266,039 24,345,229 Molson Coors Brewing, Cl. B 226,536 22,741,949 8 Common Stocks - 97.5% (continued) Shares Value ($) Health Care Equipment & Services - 8.0% Aetna 145,806 18,773,981 Boston Scientific 746,852 a 18,335,217 Danaher 333,502 28,531,096 Dentsply Sirona 255,426 16,224,660 UnitedHealth Group 337,466 55,810,127 Materials - 3.8% Dow Chemical 434,628 27,059,939 Nucor 333,655 20,876,793 Vulcan Materials 147,811 17,827,485 Media - 5.8% CBS, Cl. B 425,176 28,027,602 Charter Communications, Cl. A 90,485 a 29,232,084 Comcast, Cl. A 1,111,422 41,589,411 Pharmaceuticals, Biotechnology & Life Sciences - 8.1% BioMarin Pharmaceutical 255,727 a 24,020,437 Celgene 314,397 a 38,831,173 Eli Lilly & Co. 424,235 35,130,900 Neurocrine Biosciences 161,716 a 7,141,379 TESARO 86,637 a,b 16,319,812 Zoetis 316,823 16,889,834 Retailing - 11.1% Amazon.com 74,764 a 63,178,571 Home Depot 259,543 37,610,376 Priceline Group 23,355 a 40,267,056 The TJX Companies 216,460 16,981,287 Ulta Beauty 114,989 a 31,441,442 Semiconductors & Semiconductor Equipment - 3.5% Broadcom 137,694 29,043,795 Texas Instruments 399,441 30,605,169 Software & Services - 25.0% Alphabet, Cl. A 50,660 a 42,804,154 Alphabet, Cl. C 68,566 a 56,444,217 Citrix Systems 283,468 a 22,379,799 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 97.5% (continued) Shares Value ($) Software & Services - 25.0% (continued) Facebook, Cl. A 519,179 a 70,369,522 Fortinet 288,175 a 10,763,336 Intuit 227,946 28,593,546 LogMeIn .36 33 Microsoft 1,320,870 84,509,263 Oracle 750,941 31,982,577 salesforce.com 249,130 a 20,266,725 ServiceNow 167,123 a 14,526,331 Splunk 212,914 a 13,143,181 Square, Cl. A 591,657 a 10,247,499 Teradata 412,136 a,b 12,817,430 Twilio, Cl. A 264,792 b 8,399,202 Technology Hardware & Equipment - 1.7% Cisco Systems 435,998 14,902,412 Western Digital 185,150 14,234,332 Telecommunication Services - 1.0% T-Mobile US 274,603 a,b Transportation - 1.3% Union Pacific 214,732 Total Common Stocks (cost $1,233,467,967) Other Investment - 1.0% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $17,221,270) 17,221,270 c Investment of Cash Collateral for Securities Loaned - 1.4% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $24,919,660) 24,919,660 c Total Investments (cost $1,275,608,897) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2017, the value of the fund’s securities on loan was $26,685,395 and the value of the collateral held by the fund was $27,486,715, consisting of cash collateral of $24,919,660 and U.S. Government & Agency securities valued at $2,567,055. c Investment in affiliated money market mutual fund. 10 Portfolio Summary (Unaudited) † Value (%) Software & Services 25.0 Retailing 11.1 Pharmaceuticals, Biotechnology & Life Sciences 8.1 Health Care Equipment & Services 8.0 Capital Goods 7.8 Media 5.8 Diversified Financials 5.7 Food, Beverage & Tobacco 4.9 Materials 3.8 Semiconductors & Semiconductor Equipment 3.5 Food & Staples Retailing 3.3 Money Market Investments 2.4 Energy 2.4 Technology Hardware & Equipment 1.7 Consumer Services 1.4 Transportation 1.3 Consumer Durables & Apparel 1.3 Telecommunication Services 1.0 Banks .8 Automobiles & Components .6 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES February 28, 2017 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $26,685,395)—Note 1(b): Unaffiliated issuers 1,233,467,967 1,668,682,675 Affiliated issuers 42,140,930 42,140,930 Cash 403,515 Receivable for investment securities sold 30,739,637 Dividends and securities lending income receivable 1,981,991 Receivable for shares of Common Stock subscribed 447,340 Prepaid expenses 30,324 1,744,426,412 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,396,570 Liability for securities on loan—Note 1(b) 24,919,660 Payable for investment securities purchased 3,260,628 Payable for shares of Common Stock redeemed 2,450,975 Accrued expenses 375,469 32,403,302 Net Assets ($) 1,712,023,110 Composition of Net Assets ($): Paid-in capital 1,236,460,483 Accumulated undistributed investment income—net 944,224 Accumulated net realized gain (loss) on investments 39,403,695 Accumulated net unrealized appreciation (depreciation) on investments 435,214,708 Net Assets ($) 1,712,023,110 Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 486,156,183 118,441,829 447,384,279 229,861,145 430,179,674 Shares Outstanding 33,458,344 8,713,158 30,728,246 15,802,243 29,127,614 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended February 28, 2017 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 22,878,367 Affiliated issuers 48,699 Income from securities lending—Note 1(b) 714,918 Total Income 23,641,984 Expenses: Management fee—Note 3(a) 12,922,438 Shareholder servicing costs—Note 3(c) 3,561,826 Distribution fees—Note 3(b) 910,548 Directors’ fees and expenses—Note 3(d) 148,548 Professional fees 115,412 Prospectus and shareholders’ reports 102,129 Custodian fees—Note 3(c) 100,383 Registration fees 85,830 Loan commitment fees—Note 2 35,310 Interest expense—Note 2 832 Miscellaneous 26,027 Total Expenses 18,009,283 Less—reduction in expenses due to undertaking—Note 3(a) (300,135) Less—reduction in fees due to earnings credits—Note 3(c) (18,024) Net Expenses 17,691,124 Investment Income—Net 5,950,860 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 138,808,305 Net unrealized appreciation (depreciation) on investments 152,514,448 Net Realized and Unrealized Gain (Loss) on Investments 291,322,753 Net Increase in Net Assets Resulting from Operations 297,273,613 See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended February 28/29 2017 2016 Operations ($): Investment income—net 5,950,860 4,451,761 Net realized gain (loss) on investments 138,808,305 94,510,888 Net unrealized appreciation (depreciation) on investments 152,514,448 (195,306,839) Net Increase (Decrease) in Net Assets Resulting from Operations 297,273,613 Distributions to Shareholders from ($): Investment income—net: Class A (704,203) - Class I (2,525,061) (1,811,135) Class Y (1,716,931) (1,412,052) Class Z (2,008,079) (1,463,268) Net realized gain on investments: Class A (25,177,036) (36,240,920) Class C (6,160,717) (8,446,187) Class I (19,949,221) (25,926,521) Class Y (11,321,619) (15,065,502) Class Z (19,900,558) (26,013,233) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 30,743,748 150,633,668 Class C 6,342,079 13,389,154 Class I 106,697,648 211,556,254 Class Y 52,949,629 54,699,927 Class Z 2,075,626 1,620,352 Distributions reinvested: Class A 24,501,586 34,566,167 Class C 4,660,270 6,276,555 Class I 19,463,886 23,453,764 Class Y 6,057,626 6,720,173 Class Z 20,532,050 25,734,921 Cost of shares redeemed: Class A (166,791,490) (161,258,024) Class C (24,578,584) (20,371,162) Class I (131,955,628) (92,276,781) Class Y (66,123,652) (91,380,319) Class Z (32,423,034) (30,046,461) Increase (Decrease) in Net Assets from Capital Stock Transactions 133,318,188 Total Increase (Decrease) in Net Assets 59,961,948 Net Assets ($): Beginning of Period 1,652,061,162 1,731,465,982 End of Period 1,712,023,110 1,652,061,162 Undistributed investment income—net 944,224 1,947,638 14 Year Ended February 28/29 2017 2016 Capital Share Transactions (Shares): Class A a Shares sold 2,210,979 10,468,577 Shares issued for distributions reinvested 1,793,674 2,458,321 Shares redeemed (11,838,330) (11,552,255) Net Increase (Decrease) in Shares Outstanding 1,374,643 Class C Shares sold 485,717 997,476 Shares issued for distributions reinvested 364,084 471,305 Shares redeemed (1,865,676) (1,519,537) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 7,594,287 14,907,370 Shares issued for distributions reinvested 1,421,822 1,663,864 Shares redeemed (9,371,507) (6,563,050) Net Increase (Decrease) in Shares Outstanding 10,008,184 Class Y a Shares sold 3,760,999 3,891,307 Shares issued for distributions reinvested 442,874 475,752 Shares redeemed (4,726,725) (6,458,750) Net Increase (Decrease) in Shares Outstanding Class Z a Shares sold 146,949 112,610 Shares issued for distributions reinvested 1,478,574 1,799,691 Shares redeemed (2,273,019) (2,085,623) Net Increase (Decrease) in Shares Outstanding a During the period ended February 28, 2017, 182,886 Class Y shares representing $2,557,789 were exchanged for 182,822 Class I shares, 6,472 Class A shares representing $86,591 were exchanged for 6,362 Class Z shares and 21,559 Class Z shares representing $310,659 were exchanged for 21,847 Class Y shares. During the period ended February 29, 2016, 4,926 Class A shares representing $69,108 were exchanged for 4,901 Class I shares and 192,140 Class I shares representing $2,812,094 were exchanged for 192,091 Class Y shares. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended February 28/29 Class A Shares 2017 2016 2015 2014 2013 Per Share Data ($): Net asset value, beginning of period 12.87 14.50 14.49 10.83 9.90 Investment Operations: Investment income—net a .03 .02 .01 .01 .04 Net realized and unrealized gain (loss) on investments 2.36 (.75) 1.03 3.72 .92 Total from Investment Operations 2.39 (.73) 1.04 3.73 .96 Distributions: Dividends from investment income—net (.02) - - (.02) (.03) Dividends from net realized gain on investments (.71) (.90) (1.03) (.05) - Total Distributions (.73) (.90) (1.03) (.07) (.03) Net asset value, end of period 14.53 12.87 14.50 14.49 10.83 Total Return (%) b 18.91 (5.52) 7.61 34.52 9.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.17 1.16 1.17 1.18 1.26 Ratio of net expenses to average net assets 1.13 1.13 1.13 1.13 1.13 Ratio of net investment income to average net assets .24 .14 .08 .05 .36 Portfolio Turnover Rate 62.74 53.69 49.29 46.34 52.78 Net Assets, end of period ($ x 1,000) 486,156 531,434 578,656 643,506 471,404 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 16 Year Ended February 28/29 Class C Shares 2017 2016 2015 2014 2013 Per Share Data ($): Net asset value, beginning of period 12.15 13.84 13.98 10.52 9.67 Investment Operations: Investment (loss)—net a (.07) (.08) (.09) (.08) (.04) Net realized and unrealized gain (loss) on investments 2.22 (.71) .98 3.59 .90 Total from Investment Operations 2.15 (.79) .89 3.51 .86 Distributions: Dividends from investment income—net - (.01) Dividends from net realized gain on investments (.71) (.90) (1.03) (.05) - Total Distributions (.71) (.90) (1.03) (.05) (.01) Net asset value, end of period 13.59 12.15 13.84 13.98 10.52 Total Return (%) b 18.04 (6.23) 6.79 33.43 8.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.91 1.90 1.91 1.95 2.01 Ratio of net expenses to average net assets 1.88 1.88 1.88 1.88 1.88 Ratio of net investment (loss) to average net assets (.51) (.61) (.67) (.70) (.40) Portfolio Turnover Rate 62.74 53.69 49.29 46.34 52.78 Net Assets, end of period ($ x 1,000) 118,442 118,252 135,359 128,347 94,187 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended February 28/29 Class I Shares 2017 2016 2015 2014 2013 Per Share Data ($): Net asset value, beginning of period 12.92 14.58 14.53 10.89 9.96 Investment Operations: Investment income—net a .07 .06 .05 .04 .06 Net realized and unrealized gain (loss) on investments 2.37 (.76) 1.04 3.73 .93 Total from Investment Operations 2.44 (.70) 1.09 3.77 .99 Distributions: Dividends from investment income—net (.09) (.06) (.01) (.08) (.06) Dividends from net realized gain on investments (.71) (.90) (1.03) (.05) - Total Distributions (.80) (.96) (1.04) (.13) (.06) Net asset value, end of period 14.56 12.92 14.58 14.53 10.89 Total Return (%) 19.25 (5.28) 7.92 34.84 9.98 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 .88 .87 .86 .90 Ratio of net expenses to average net assets .87 .86 .86 .84 .86 Ratio of net investment income to average net assets .51 .42 .37 .32 .63 Portfolio Turnover Rate 62.74 53.69 49.29 46.34 52.78 Net Assets, end of period ($ x 1,000) 447,384 401,688 307,239 395,794 85,640 a Based on average shares outstanding. See notes to financial statements. 18 Year Ended February 28/29 Class Y Shares 2017 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.92 14.58 14.54 11.51 Investment Operations: Investment income—net b .08 .07 .06 .01 Net realized and unrealized gain (loss) on investments 2.37 (.75) 1.03 3.10 Total from Investment Operations 2.45 (.68) 1.09 3.11 Distributions: Dividends from investment income—net (.11) (.08) (.02) (.03) Dividends from net realized gain on investments (.71) (.90) (1.03) (.05) Total Distributions (.82) (.98) (1.05) (.08) Net asset value, end of period 14.55 12.92 14.58 14.54 Total Return (%) 19.34 (5.16) 7.91 27.13 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 .79 .81 .92 d Ratio of net expenses to average net assets .79 .79 .79 .83 d Ratio of net investment income to average net assets .58 .48 .39 .13 d Portfolio Turnover Rate 62.74 53.69 49.29 46.34 Net Assets, end of period ($ x 1,000) 229,861 210,912 268,554 2,721 a From July 1, 2013 (commencement of initial offering) to February 28, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 19 FINANCIAL HIGHLIGHTS (continued) Year Ended February 28/29 Class Z Shares 2017 2016 2015 2014 2013 Per Share Data ($): Net asset value, beginning of period 13.09 14.75 14.69 10.99 10.03 Investment Operations: Investment income—net a .06 .05 .04 .03 .05 Net realized and unrealized gain (loss) on investments 2.40 (.76) 1.05 3.77 .94 Total from Investment Operations 2.46 (.71) 1.09 3.80 .99 Distributions: Dividends from investment income—net (.07) (.05) (.00) b (.05) (.03) Dividends from net realized gain on investments (.71) (.90) (1.03) (.05) - Total Distributions (.78) (.95) (1.03) (.10) (.03) Net asset value, end of period 14.77 13.09 14.75 14.69 10.99 Total Return (%) 19.17 (5.31) 7.86 34.70 9.91 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 .91 .90 .95 1.04 Ratio of net expenses to average net assets .93 .90 .90 .94 1.01 Ratio of net investment income to average net assets .44 .37 .31 .24 .47 Portfolio Turnover Rate 62.74 53.69 49.29 46.34 52.78 Net Assets, end of period ($ x 1,000) 430,180 389,776 441,658 451,517 356,959 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Research Growth Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I, Class Y and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Class Z shares are sold at net asset value per share generally to certain shareholders of the fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. 21 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 22 Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 1,639,638,880 - - Equity Securities - Foreign Common Stocks † 29,043,795 - - Registered Investment Companies 42,140,930 - - † See Statement of Investments for additional detailed categorizations. 23 NOTES TO FINANCIAL STATEMENTS (continued) At February 28, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended February 28, 2017, The Bank of New York Mellon earned $150,040 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2017 were as follows: Affiliated Investment Company Value 2/29/2016 ($) Purchases ($) Sales ($) Value 2/28/2017 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares † 10,456,283 235,107,355 245,563,638 - - 24 Affiliated Investment Company Value 2/29/2016 ($) Purchases ($) Sales ($) Value 2/28/2017 ($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund †† 16,610,253 459,182,478 458,571,461 17,221,270 1.0 Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares † - 82,939,037 58,019,377 24,919,660 1.4 Total 27,066,536 † During the period ended February 28, 2017, Dreyfus Institutional Cash Advantage Fund was acquired by Dreyfus Institutional Preferred Money Market Fund. †† Formerly, Dreyfus Institutional Preferred Plus Money Market Fund. (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2017, the fund did not incur any interest or penalties. Each tax year in the four-year period ended February 28, 2017 remains subject to examination by the Internal Revenue Service and state taxing authorities. At February 28, 2017, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $944,224, undistributed capital gains $40,563,076 and unrealized appreciation $434,055,327. 25 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended February 28, 2017 and February 29, 2016 were as follows: ordinary income $6,954,274 and $4,686,455, and long-term capital gains $82,509,151 and $111,692,363, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2017, was approximately $56,700 with a related weighted average annualized interest rate of 1.47%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of Class Z (excluding taxes, brokerage fees, interest expense, commitment fees on borrowings, and extraordinary expenses) exceed 1½% of the value of Class Z shares’ average daily net assets, Dreyfus will bear such excess expense. In addition, Dreyfus has contractually agreed, from March 1, 2016 through July 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .88% for Class A, C, I and Z shares and .80% for Class Y shares of the value of the respective class’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $300,135 during the period ended February 28, 2017. During the period ended February 28, 2017, the Distributor retained $14,065 from commissions earned on sales of the fund’s Class A shares and $5,405 from CDSCs on redemptions of the fund’s Class C shares. 26 (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2017, Class C shares were charged $910,548 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets and Class Z shares reimburse the Distributor at an amount not to exceed an annual rate of .25% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2017, Class A, Class C and Class Z shares were charged $1,342,481, $303,516 and $405,886, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2017, the fund was charged $350,553 for transfer agency services and $29,736 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $18,024. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2017, the fund was charged $100,383 pursuant to the custody agreement. 27 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended February 28, 2017, the fund was charged $11,110 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $1,060,656, Distribution Plan fees $73,734, Shareholder Services Plan fees $262,969, custodian fees $75,779, Chief Compliance Officer fees $4,670 and transfer agency fees $68,500, which are offset against an expense reimbursement currently in effect in the amount of $149,738. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2017, amounted to $1,067,454,626 and $1,323,638,406, respectively. At February 28, 2017 , the cost of investments for federal income tax purposes was $1,276,768,278; accordingly, accumulated net unrealized appreciation on investments was $434,055,327, consisting of $442,383,017 gross unrealized appreciation and $8,327,690 gross unrealized depreciation. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Research Growth Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Research Growth Fund, Inc., including the statement of investments, as of February 28, 2017, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of February 28, 2017 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Research Growth Fund, Inc. at February 28, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York April 26, 2017 29 IMPORTANT TAX INFORMATION (Unaudited) The fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended February 28, 2017 as qualifying for the corporate dividends received deduction. For the fiscal year ended February 28, 2017, certain dividends paid by the Fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $6,954,274 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2018 of the percentage applicable to the preparation of their 2017 income tax returns. Also, the fund hereby reports $.7079 per share as a long-term capital gain distribution paid on December 19, 2016. 30 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (73) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (74) Board Member (2006) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 49 ————— David P. Feldman (77) Board Member (1994) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 35 ————— Ehud Houminer (76) Board Member (2006) Principal Occupation During Past 5 Years: · Board of Overseers at the Columbia Business School, Columbia University (1992-present) Trustee, Ben Gurion University Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 59 ————— 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (77) Board Member (2012) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 35 ————— Robin A. Melvin (53) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (77) Board Member (1971) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Philip L. Toia, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Chief Executive Officer of MBSC Securities Corporation since August 2016. He is an officer of 64 investment companies (comprised of 135 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Associate General Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 61 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon since March 2013, from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since September 1982. 33 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income and Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (65 investment companies, comprised of 160 portfolios). He is 59 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016. Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 60 investment companies (comprised of 155 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Distributor since 1997. 34 NOTES 35 NOTES 36 NOTES 37 For More Information Dreyfus Research Growth Fund, Inc. 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DWOAX Class C: DWOCX Class I: DWOIX Class Y: DRYQX Class Z: DREQX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6232AR0217 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $33,856 in 2016 and $34,702 in 2017. (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,430 in 2016 and $6,591 in 2017. These services consisted of security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2016 and $0 in 2017. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,575 in 2016 and $3,636 in 2017. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held; and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2016 and $0 in 2017. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $3,865 in 2016 and $4,832 in 2017. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre‑approval by the Audit Committee, were $0 in 2016 and $0 in 2017. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre‑approved audit-related services, pre-approved tax services and pre-approved all other services. Pre‑approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note. None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
